Case 1:19-Cv-00957 Document 5-1 Filed 04/04/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,
BUZZFEED INC.,

Plaintiffs,
v.

U.S. DEPARTMENT OF JUSTICE,

DOJ OFFICE OF ATTORNEY GENERAL,
DOJ DEPUTY ATTORNEY GENERAL,
DOJ OFFICE OF SPECIAL COUNSEL,

V\./VVVV\./VVV \_lv y

Defendants.
DECLARATION OF JASON LEOPOLD

I, Jason Leopold, state under penalty of perjury that the following is true and correct:

l. On March 21, 2019, l requested from Defendants: “A copy of the FINAL
REPORT prepared by the Oftice of Special Counsel Robert Mueller relating to the Oftice’s
investigation into: any links and/or coordination between the Russian government and
individuals associated with the campaign of President Donald Trump; and (ii) any matters that
arose or may arise directly from the investigation; and (iii) any other matters within the scope of
28 C.F.R. § 600.4(a).”

2. l Sought expedited processing of the request.

3. Defendants, through the DOJ Offlce of Information Policy (OIP), granted
expedited processing on March 29, 2019, but asserted that due to “unusual circumstances,” we
will need to extend the time limit to respond to your request beyond the ten additional days

provided by the statute.”

Case 1:19-Cv-00957 Document 5-1 Filed 04/04/19 Page 2 of 2

4. In a phone call to me on April l, 2019, OIP official Eric Hotchkiss told me that
the “unusual circumstances” are that the report is not physically housed at OIP, who is
processing the request, but instead, at the agency components to whom the request was made.

5. The contents of the Mueller Report are among the most newsworthy information
in my career as a journalist, and there is an urgency to inform the public of them as quickly as
possible. That is especially true because the Attorney General has already characterized the
contents of the report and the President of the United States has made claims that the Report

exonerates him of all wrongdoing in connection with the scope of the investigation
/-//- ¢/'" /"
Executed on /

Jason Leopold

